Citation Nr: 0827139	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1971 to May 1973, 
including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.

In July 2008, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (c) 
(2007).

A review of the claims folder indicates that in June 2008, 
the veteran filed a claim for service connection for prostate 
cancer.  Since this has not been adjudicated, it is referred 
to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is unemployable due to his 
service-connected disabilities, specifically diabetes and 
post-traumatic stress disorder (PTSD).  He is currently 
service-connected for paralysis of the left circumflex nerve 
(rated at 40 percent), PTSD (rated at 30 percent), diabetes 
mellitus (rated at 20 percent), peripheral neuropathy of the 
right and left lower extremity (each rated at 10 percent), 
coronary artery disease (rated at 10 percent), and 
hypertension (rated at 10 percent).  (Peripheral neuropathy 
of the right and left upper extremity and erectile 
dysfunction are each rated at 0 percent.)  In combination, 
his service-connected disabilities are rated as 80 percent 
disabling.  As such, they satisfy the criteria set forth in 
38 C.F.R. § 4.16 (a).  
The record reflects that after separation from service in 
1973, the veteran completed two years of college from 1980 to 
1982.  He was later employed as a clerk at an automotive 
refinish company from 1993 until January 2005, when he states 
that his service-connected disabilities began to affect his 
ability to work.  

The RO denied the veteran's claim because they found no 
evidence of record which suggested that he is permanently 
unable to return to work as a clerk or perform clerical 
duties.  The RO also determined that the symptoms which he 
claims prevent him from working, including dizziness and pain 
in his lower extremities, are unrelated to his service-
connected disabilities.  

VA treatment records show that the veteran's PTSD symptoms 
are well-managed.  In March 2006, he requested that his 
psychotropic medications be discontinued as he was doing well 
without them.  However, records show that his service-
connected diabetes and hypertension are poorly controlled 
despite medication and dietary restrictions.  These records 
also reflect complaints of dizziness which the veteran 
reports inhibit daily activities such as driving, walking, 
and household chores.  He has received chiropractic treatment 
with the stated goals of being able to walk outside for 
exercise and return to work.  While the etiology of the 
dizziness has not been determined, multiple reports suggest 
the condition is related to his diabetes and hypertension.  
In view of the veteran's physical problems, and his continued 
assertion that he is unable to work, the Board finds that a 
remand is necessary to afford him a VA examination to 
determine whether he is unemployable based on his service-
connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of VA treatment records 
dated since January 2007 and associate 
them with the claims file.  

2.	Schedule the veteran for a VA 
examination by an individual(s) with 
the appropriate expertise.  The 
examiner(s) should be provided with the 
veteran's claims file and asked to 
fully review it.  The examiner(s) 
should specifically indicate whether, 
without taking his age into account, 
the veteran is precluded from obtaining 
or maintaining any gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities 
(paralysis of the left circumflex 
nerve, PTSD, diabetes mellitus, 
peripheral neuropathy of the right and 
left lower and upper extremities, 
coronary artery disease, hypertension, 
and erectile dysfunction).  The 
examiner should also comment on the 
nature, extent, and etiology of any 
dizziness, and the impact, if any, on 
the veteran's employability.  Any 
opinion should be supported by a 
complete rationale.

3.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




